DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 14/830,991 filed on 10/15/2013 have been examined.
The amendment filed on 12/28/2016 has been entered and fully considered.
Claims 1, 5, 8-9, 12-15, 19-20 have been amended.
Claim 11 has been canceled.
Claims 1-10 and 12-20 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-10 and 20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-10 and 20 have been withdrawn.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed over the prior art of record.
The closest prior art of record is Watanabe et al. [USPGPub 2019/0061688], hereinafter referred to as Watanabe and Kalanick et al. [USPGPub 2015/0332425], 
Watanabe and Kalanick disclose a method implemented on a transportation management server comprising: 	receiving a request for transportation service including a brand identifier, a pickup location, and a destination for a passenger; 	outputting a brand name or logo corresponding to the brand identifier to an autonomous vehicle; 	directing the autonomous vehicle to the pickup location to transport the passenger to the destination; 	directing the autonomous vehicle to display the brand name or logo on an interface of the autonomous vehicle during at least a portion of the transport; and 	transmitting a digital access key associated with the autonomous vehicle to authorize the passenger with access.
As per claims 1, 8, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious receiving a delivery request defining another destination, and anticipated duration of a route to the another destination, and an operating schedule with a maximum cook time for a cooking appliance; and directing the autonomous vehicle to selectively deviate from the operating schedule while traveling the route based on traffic encountered such that the maximum cook time is not exceeded.
Claims 2-7 depend from claim 1 and claims 9-10 and 12-19 depend from claim 8 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662